245 S.W.3d 930 (2008)
STATE of Missouri, Respondent,
v.
Sean T. WRIGHT, Appellant.
No. WD 67265.
Missouri Court of Appeals, Western District.
February 26, 2008.
*931 Rosalynn Koch, Columbia, for Appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Jefferson City, Shaun Mackelprang and Richard A. Starnes, Office of Attorney General, Jefferson City for Respondent.
Before VICTOR C. HOWARD, Chief Judge, PAUL M. SPINDEN, Judge, and RONALD R. HOLLIGER, Judge.

ORDER
Sean T. Wright appeals the circuit court's judgment convicting him of first-degree statutory sodomy and second-degree statutory sodomy. We affirm in this per curiam order pursuant to Rule 30.25(b).